 

Exhibit 10.6

 

Execution version

 

Starboard Value Acquisition Corp.

777 Third Avenue, 18th Floor

New York, NY 10017

 

September 9, 2020

 

SVAC Sponsor LLC

777 Third Avenue, 18th Floor

New York, NY 10017

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Starboard Value Acquisition Corp., a
Delaware corporation (the “Company”), and SVAC Sponsor LLC, a Delaware limited
liability company (the “Services Provider”), dated as of the date hereof, will
confirm our agreement that, commencing on the date that securities of the
Company are first listed on the Nasdaq Stock Market LLC (the “Listing Date”) and
continuing until the earlier of the consummation by the Company of an initial
business combination and the Company’s liquidation (in each case as described in
the Registration Statement on Form S-1 (File No. 333-248094) filed with the
Securities and Exchange Commission) (such earlier date hereinafter referred to
as the “Termination Date”):

 

1.          The Services Provider (and/or any of its affiliates designated by
the Services Provider) shall make available to the Company, at the address of
the Services Provider referred to above (or any successor location or other
existing office locations of the Services Provider or any of its affiliates),
office space and administrative and support services as may be reasonably
requested by the Company. In exchange therefor, the Company shall pay to the
Services Provider, on the first day of each month, the sum of $10,000 per month
commencing on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

2.          The Services Provider hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind or nature whatsoever
(each, a “Claim”) in or to, and any and all right to seek payment of any amounts
due to it out of, the trust account established for the benefit of the public
stockholders of the Company and into which substantially all of the proceeds of
the Company’s initial public offering will be deposited (the “Trust Account”),
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, this letter agreement, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 



   

 

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that the Services Provider may assign this letter
agreement or any of its rights, interests, or obligations hereunder to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto
with respect to the subject matter described herein and any litigation between
the parties (whether grounded in contract, tort, statute, law or equity) shall
be governed by and construed in accordance with the laws of the State of New
York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 



   

 

 

  Very truly yours,       Starboard Value Acquisition Corp.           By: /s/
Martin D. McNulty, Jr.     Name: Martin D. McNulty, Jr.     Title: Chief
Executive Officer

 

 

AGREED TO AND ACCEPTED BY:       SVAC Sponsor LLC           By: /s/ Kenneth R.
Marlin       Name: Kenneth R. Marlin     Title: Authorized Signatory  

 

[Signature Page to Administrative Services Agreement]

 



   

 